Title: John Wayles Eppes to Thomas Jefferson, 8 January 1819
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir.
            Washington
Jan. 8. 1819.
          
          Tracy’s Political Economy & your Report on the University (which you were so good as to forward) have been received. As tokens of your continued friendly remembrance I look on them with great pleasure. The treatise of Tracy I had previously purchased & read & the Report on the subject of the University had been forwarded by a friend from Richmond. This continued devotion of your time and Talents to promote  the interest of your fellow citizens must afford great pleasure to your friends.
          The value of your present would have been greatly increased by a few lines stating the present condition of your health. I know however your labours in this way and hope that my not writing will be attributed to the real motive “a fear of increasing them”—
          
            With every wish for your health I am with affection & respect. yours.
            Jno: W: Eppes
          
        